Citation Nr: 9914348	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  98-05 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a compensable evaluation for corneal abrasion 
of the left eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to March 
1971.  This appeal arises from a February 1998 rating 
decision of the Department of Veterans Affairs (VA), Jackson, 
Mississippi, regional office (RO).  


FINDINGS OF FACT

1.  The RO has obtained all necessary evidence necessary for 
an equitable disposition of the veteran's claim.  

2.  The veteran's service connected left eye disability is 
manifested by several well-healed paracentral corneal scars 
and a small glass foreign body in the stroma of the cornea; 
these findings cause some pain, but no impairment of visual 
acuity or field loss, episodic incapacity or rest-
requirements.


CONCLUSION OF LAW

The criteria for an evaluation of 10 percent, and not in 
excess thereof, for corneal abrasion, left eye, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 
4, Codes 6009, 6079 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well-grounded, within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
a claim which is plausible.  All relevant facts have been 
properly developed and no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a) (West 1991).

During service in March 1970, the veteran was punched in the 
left eye while wearing eyeglasses.  He was treated for 
corneal abrasions caused by broken glass.  Service connection 
was granted for corneal abrasion, left eye, in July 1972.  A 
noncompensable evaluation was assigned from March 1971.  The 
veteran contends that he is entitled to a compensable 
evaluation.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1998).  Separate diagnostic codes identify the 
various disabilities.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1998).

The veteran's left eye disability is evaluated under Code 
6009.  Evaluations are assigned from 10 percent to 100 
percent based on impairment of visual acuity or field loss, 
pain, rest requirements, or episodic incapacity. When there 
is active pathology of the eye as a result of injury, a 
minimum evaluation of 10 percent is assigned.  38 C.F.R. § 
4.84a, Diagnostic Code 6009 (1998).

A VA ophthalmologic examination was conducted in February 
1998.  The veteran reported that he had experienced pain and 
sensitivity to light since the eye injury in 1970.  He stated 
that he had been treated for glaucoma.  Examination revealed 
refraction of the right eye of +1.25 with best corrected 
vision of 20/20.  Refraction of the left eye was +2.00 with 
best corrected vision of 20/20.  The anterior chambers of 
both eyes were deep and clear.  Lenses were clear, and 
applanation tension was 18 in both eyes.  Pupils were equal 
and reactive to light.  Extraocular muscles were orthophoric 
with full gaze, and visual fields were grossly full.  The 
left cornea showed faint corneal scar at the peripheral 7 
o'clock of approximately two millimeters in length and 
another faint corneal scar peripherally at the 6 o'clock 
position approximately three to four millimeters in length.  
There was a cluster of irregular scars in the paracentral 3 
o'clock position.  There was one small glass foreign body 
noted in the mid stroma.  There was minimal corneal 
epithelial irregularity over any of the scars and none were 
central.  All the scars appeared old and well-healed.  
Macula, vessels and periphery appeared within normal limits 
in both eyes.  The impression was corneal scars, old, well-
healed, paracentral, left eye.  The examiner stated that the 
old corneal scars did not appear consistent with scars that 
would generally cause the veteran significant discomfort or 
sensitivity to light.  He stated that the corneal scars were 
not of a severe nature, although they were of some 
significance; however, as they were not central they did not 
directly affect his vision.  

Based on the foregoing, there is no basis for a compensable 
evaluation based upon impairment of visual acuity or field 
loss:  the examiner noted no field loss, and the best 
corrected vision in the veteran's left eye was 20/20.  Under 
Code 6079, a noncompensable rating is assigned when corrected 
visual acuity is 20/40 or better in the service connected 
eye.  38 C.F.R. § 4.84a, Diagnostic Code 6079 (1998).

However, the Board notes that the recent examination did 
demonstrate significant paracentral scarring and a retained 
small piece of glass in the stroma of the cornea, and the 
veteran has consistently reported pain in the left eye.  The 
Board is of the opinion that the veteran is entitled to the 
minimum 10 percent compensable evaluation under Code 6009 
based on his complaints of pain and the objectively noted 
retained foreign body and scarring.  38 C.F.R. § 4.84a, 
Diagnostic Code 6009 (1998).  There is no basis for a higher 
evaluation in light of the examiner's description of the 
scars as not interfering with vision or resulting in any 
significant photosensitivity.







	(CONTINUED ON NEXT PAGE)


ORDER

An evaluation of 10 percent, and not in excess thereof, for 
corneal abrasion, left eye, is granted.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

